Opinion filed June 25, 2015




                                     In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-13-00180-CR
                                  ___________

               GILBERT ROMAN CORRALES, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 238th District Court
                              Midland County, Texas
                          Trial Court Cause No. CR39641


                      MEMORANDUM OPINION
      The jury convicted Gilbert Roman Corrales of the third-degree felony offense
of assault-family violence. See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2)(A)
(West Supp. 2014). Appellant pleaded true to the enhancement paragraph, and the
jury assessed his punishment at confinement for a term of four years and a fine of
$1,500. The trial court sentenced him accordingly. We affirm.
      In his sole issue on appeal, Appellant claims that the evidence is insufficient
to show that he was the person convicted in a prior judgment of conviction that the
trial court admitted into evidence. Proof of the prior conviction was required to
elevate the misdemeanor assault offense to a third-degree felony offense of assault-
family violence. See id. Specifically, Appellant argues that the evidence was
insufficient to prove his identity as the person convicted of the prior offense because
he did not expressly stipulate to the judgment and because no other evidence was
presented that linked him to the prior judgment.
      We review the sufficiency of the evidence under the standard of review set
forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d 893,
912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—
Eastland 2010, pet. ref’d). Under the Jackson standard, we examine all of the
evidence in the light most favorable to the verdict and determine whether, based on
that evidence and any reasonable inferences from it, any rational trier of fact could
have found the essential elements of the offense beyond a reasonable doubt.
Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App.
2010).
      To prove the third-degree felony offense of assault-family violence under
Section 22.01(b)(2)(A), the State must show that the defendant committed an assault
against a person whose relationship with the defendant is described by
Section 71.0021(b), 71.003, or 71.005 of the Texas Family Code1 and that the
defendant had been previously convicted of an offense involving family violence.
See PENAL § 22.01(b)(2)(A). Here, the State alleged that, on May 8, 2008, in Cause
No. 121043 in the County Court at Law in Midland County, Texas, Appellant had
been previously convicted of assault against a member of his family and household.


      1
         TEX. FAM. CODE ANN. §§ 71.0021(b), 71.003, 71.005 (West 2014).
                                                2
      To establish that a defendant has been convicted of a prior offense, the State
must prove beyond a reasonable doubt that a prior conviction exists and that the
defendant is linked to that conviction. Flowers v. State, 220 S.W.3d 919, 921 (Tex.
Crim. App. 2007). There is no specific manner in which the State must prove these
two elements. Id. Some of the ways by which a defendant may be linked to a prior
conviction is through the testimony of a fingerprint expert, through the testimony of
a witness who personally knows that the defendant was previously convicted and
can identify the defendant, by the defendant’s stipulation or judicial admission, or
by a photograph that is contained in the prior judgment or pen packet. See, e.g.,
Beck v. State, 719 S.W.2d 205, 209 (Tex. Crim. App. 1986); Littles v. State, 726
S.W.2d 26, 31–32 (Tex. Crim. App. 1984).
      Here, the State offered, and the trial court admitted without objection, a prior
judgment of conviction of assault-family violence against a “GILBERT ROMAN
CORRALES.” When the prosecutor offered the judgment that reflected the prior
conviction, he said: “[A]t this time, I’m going to offer State’s Exhibit 11 [the
judgment of conviction] into evidence. I believe this was going to be stipulated by
Defense.” Whereupon, defense counsel stated that he had no objection, and the trial
court admitted the judgment. Immediately after the trial court admitted the judgment
into evidence, the prosecutor said, “And just for the record, Your Honor, this is The
State of Texas versus Gilbert Roman Corrales in County Court, Midland County,
Texas, Cause Number 121043, in which the Defendant, on May 8th, 2008, was
convicted for the offense of assault-family violence.” Defense counsel did not
respond to the prosecutor’s statement. State’s Exhibit No. 11 was published to the
jury without further comment by defense counsel, and the State called its next
witness.
      When a defendant stipulates to a prior conviction, he waives his right to
challenge the sufficiency of the evidence as to the prior conviction on appeal.
                                          3
Bryant v. State, 187 S.W.3d 397, 401 (Tex. Crim. App. 2005). A stipulation is “a
kind of judicial admission” and relieves the State from its burden to prove the fact
that has been stipulated. Id. at 400–01. The question in this case becomes whether
Appellant’s silence to the prosecutor’s representation that he had stipulated to the
prior conviction is sufficient to show that he stipulated to the evidence.
      In Matthews v. State, counsel for the State and for the defendant stipulated,
during the guilt/innocence phase, that there was a witness that could identify the
defendant as the same person who was previously convicted of the misdemeanor
offense of driving while intoxicated. Matthews v. State, 414 S.W.2d 938, 939 (Tex.
Crim. App. 1967). On appeal, the defendant claimed that the trial court erred when
it admitted evidence of his prior conviction because “he did not personally join or
waive his right to confrontation of the witness and right against self-incrimination”
in a written stipulation. Id. The Court of Criminal Appeals held that a written
stipulation, as is required under Article 1.15 of the Texas Code of Criminal
Procedure2 when a defendant waives his right to a jury trial and stipulates to the
evidence, was not required under these circumstances. Id. The court opined that,
because the defendant did not object to the stipulation, he acquiesced in the
stipulation and was bound by it. Id.
      Relying on Bryant and Matthews, the Beaumont Court of Appeals recently
held that the defendant’s silent acquiescence to defense counsel’s oral stipulation
regarding the defendant’s prior convictions was binding on the defendant and that
the defendant was thus precluded from challenging the sufficiency of the stipulated
evidence. Vanness v. State, No. 09-13-00335-CR, 2014 WL 3387007, at *4 (Tex.
App.—Beaumont July 9, 2014, pet. ref’d) (mem. op., not designated for
publication). The court also noted that the defendant did not object to the admission


      2
       TEX. CODE CRIM. PROC. ANN. art. 1.15 (West 2005).
                                               4
of two exhibits that contained copies of documents purporting to establish his prior
convictions. Id. at *4 n.2.
      We believe that, when taken in context, in its entirety, the statement of the
prosecutor that we have quoted above constituted a stipulation as to the identity of
Appellant as being the same person as named in the prior judgment of conviction.
Neither Appellant nor his attorney made any objection to the State’s recitation, nor
did they correct it in any way; they “clearly acquiesced in it.” See Stribling v. State,
542 S.W.2d 418, 419 (Tex. Crim. App. 1976) (holding that the defendant acquiesced
to the stipulation by failing to object). In addition, defense counsel stated that he
had no objection to State’s Exhibit No. 11—the judgment of prior conviction—and
did not object to the prosecutor’s statement, which was made in the jury’s presence,
that Appellant had been convicted of the offense of assault-family violence on
May 8, 2008, in Midland County.
      As we have said, no specific method of proof is required to prove the elements
related to judgments of prior convictions. Flowers, 220 S.W.3d at 921. The totality
of the circumstances determines whether the State met its burden of proof as to those
elements. Id. at 923.
      We hold that Appellant acquiesced in the State’s representation that he
stipulated to the identity issue in connection with the prior conviction when neither
he nor defense counsel corrected or objected to the prosecutor’s statements. We also
note that the judgment of conviction contains the same name as that of Appellant.
While that alone might not be enough to link the defendant to the prior judgment,
the jury also had before it the State’s representation that Appellant stipulated to the
conviction and Appellant’s silent acquiescence to that representation.
      Therefore, we hold that, under the totality of the circumstances of this case, a
rational trier of fact could have found beyond a reasonable doubt that Appellant had


                                           5
been previously convicted of assault-family violence. Appellant’s sole issue on
appeal is overruled.
      We affirm the judgment of the trial court.




                                                   JIM R. WRIGHT
                                                   CHIEF JUSTICE


June 25, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         6